Per Curiam.
This certiorari brings up proceedings before a police justice-to collect a penalty for violation of a municipal ordinance, which forbade the obstruction of any street by a railroad train “ for a longer period than is absolutely necessary for the safe and expeditious discharge of passengers, and for the purpose-of making up and drilling freight, coal and iron trains; provided, that when a train shall stand on said sidewalk or cross-r ing for a longer period than five minutes, the person in charge-of said train shall break the same at said crossing upon the request of any pedestrian or other person wishing to go over *535said crossing.” The complaint made before the justice was that the company caused a train of cars to stand across Third street “ for a period exceeding five minutes, to wit, for twenty minutes, and did fail and refuse to open said train during said period of twenty minutes.”
This complaint failed to state a case within the prohibition of the ordinance. It did not allege either that tlie obstruction continued longer than was absolutely necessary for the purposes mentioned in the ordinance, or that any pedestrian or other person wishing to go over said crossing requested that the train should be broken. One or the other allegation was necessary to make out a violation of the ordinance.
The police justice was without jurisdiction, and the proceedings before him must be set aside, with costs.